DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 31 May 2022.
2.         Claims 11-14 have been amended.  Claims 1-10, 15, and 16 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 11-14 and 17-20 are currently pending and have been examined. 

Response to Amendment

In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have not amended now Claims 11-14 and 17-20 to provide statutory support and the rejection is maintained.

Response to Arguments

Applicant’s arguments filed 31 May 2022 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for now Claims 11-14 and 17-20, argue that: (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Commensurate with the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the claims are still continued analyzed based on these new guidelines and is detailed below in the maintained rejection under 35 USC 101.  From the current argument/remarks, Applicant states in at least pages 6-9 from various figures and paragraphs from the instant specification that a user is utilizing a common user interface in order to input data via a common general-purpose computer with pre-programmed software to calculate the results of the currently recited claim limitations in the same manner as the below maintained cited prior art rejection.   There is no indication as to how a technical improvement has been determined for the computer components nor integration of the judicial exception (abstract idea) into a practical application of performing optimization for distribution of products from the claim limitations or instant specification.  As stated in the previous non-final Office action, the Examiner noted that the claims may be an improvement to a business method (only to be determined as a difference from the prior art) but not an improvement to technology or disclosing specific detail as to specifically how the claim limitations are accomplished as “…providing optimized management of inventory…and greater efficiency in the distribution of products” that would result in a practical application from the abstract idea.  
In the remarks regarding the 35 USC § 101 rejection for Claims 11-14 and 17-20, Applicants argue that:  2) Wu et al. (Wu) (US 2016/0125456) in view of Sarthi et. al (Sarthi) (US 7,627,493) does not teach or suggest in amended independent Claims 11-14 and 17-20:  the various new introduced claim amendments.  However and is cited below, Wu teaches these claim recitations with specific citation notations.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-14 and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 11-14 and 17-20 are focused to a statutory category, namely a system set sets.  
Step 2A:  Prong One: Claims 11-14 and 17-20 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“select a product for introduction into a selected store;
access historical sales data for a plurality of stores including the selected store;
generate a user interface including:
a data input field configured to allow for identification of the historical sales data in a data input file, wherein the data input file defines a product field identifying a product, a store field identifying a store, and an average sales velocity field identifying a rate of sales for the product for a given period of time;
a data output field configured to allow for definition of an output type for an output file, wherein the output field is generated in a database format;
using the historical sales data to calculate a similarity between each of the plurality of stores by comparing a first average sales velocity of the product at a first store of the plurality of stores with a second average sales velocity of the product at a second store of the subset of stores; 
selecting a subset of stores from the plurality of stores based upon the similarity score between each of the plurality of stores; 
calculating a projected sales velocity based upon sales from the historical sales data of the product at the subset of stores;
introducing the product into the selected store based upon the projected sales velocity, wherein the projected sales velocity results in optimized management of inventory of the product at the selected store and greater efficiency in the distribution of products” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –marketing or sales activities or behaviors; business relations); Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 11-14 and 17-20: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “calculate a projected sales velocity based upon sales from historical sales data of a product at a subset of stores”.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity –marketing or sales activities or behaviors; business relations);  Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicant’s Specification ¶’s 4, 17-30) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, Claims 11-14 and 17-20 contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 11-14 and 17-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “processor; memory; user interface”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in Claims 11-14 and 17-20 are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant Specification ¶’s 17-30) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “system 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 11-14 and 17-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu) (US 2016/0125456) in view of Sarthi et. al (Sarthi) (US 7,627,493).

With regard to Claim 11, Wu teaches a method/system for assortment optimization (In addition to a standard scoring process in the targeting module, ad hoc business rules such as promotion based on certain inventory conditions (e.g. excess stock, out of stock) and frequency of a product's appearance to shoppers (e.g. to void repeated impressions in consecutive days), and adjacency to a competitor promotion, etc.), the system comprising: at least one processor; and memory encoding instructions which, when executed by the at least one processor (see at least paragraphs 55-57, 99-101), cause the at least one processor to: 

selecting a product for introduction into a selected store (The system 205 also receives information about a desired campaign goal 320 from, e.g., an advertiser.  The campaign goal can include a timeframe for a campaign, a product or set of products (e.g., a product category) for a campaign, and one or more channels and touchpoints through which the campaign is to be distributed; the system performs "targeting" using business rules to identify a most effective approach to implementing the desired goals; Targeting rules can incorporate many factors, e.g., product uniqueness, location relevance, the product category's relative sales volume versus other substitute categories of products (e.g., a product's importance to a store), product relative sales at the locations versus other locations, contextual variables as preferred by the marketers as well as identified by the system via predictive machine learning insights) (see at least paragraphs 46-48, 57);

access historical sales data (the collected contextual data includes a temporal component, wherein the data is associated with a particular time or a particular time period.  The collected contextual data can also include a location component associating the data with a particular coordinate, address, region, or other location.  The time and location information can be used to indirectly infer the effect of various contextual factors) for a plurality of stores (The system can also collect point of sale information 310, such as past sales information from different retail organizations directly (rather than, e.g., via a data broker).  The historical sales information can include sales by different categorical levels (e.g. department, category, sub-category, brand, stock keeping units, etc.) by household and shopping baskets, quantities, prices, locations, the times at which products sold, etc. The system can also collect various reference data 315 directly from these retail organizations.  The reference data can include, e.g., such data as the current inventory levels at various retail locations, information about households and consumers in certain physical locations, general textual or graphical descriptions of products or services; product relative sales at the locations versus other locations, contextual variables as preferred by the marketers as well as identified by the system via predictive machine learning insights) (see at least paragraphs 21-24, 42-45, 57);

generate a user interface including:  a data input field configured to allow for identification of the historical sales data in a data input file, wherein the data input file defines a product field identifying a product, a store field identifying a store, and an average sales velocity field (The system can also determine various behavioral insights from past contextual data patterns. For example, the system can identify associations within shopper behavioral data. Such behavioral data can include purchase (e.g. sales velocity, sales frequency, etc.), engagement (e.g. email open, offer redemption, Facebook ‘like’, Twitter re-tweet, etc.) and impression (e.g. traffic counts, facing recognition in front of signage, etc.) features. In an example SQL implementation, a JOIN operation can be used to search fields appearing in each of the product, place, and person tables. In this manner, datasets can be combined that feed into predictive analytics algorithms to construct various contextual insight indices 375. This can be used to support campaign planning, targeting, personalization and reporting as described in FIGS. 3A and 3B herein) identifying a rate of sales for the product for a given period of time (Specifically, FIGS. 3A and 3B depict three different types of data being collected or received. Third party data 305 is gathered from various sources, such as Google®, Facebook®, Data Aggregators (e.g. Acxiom®, Experian®, Infogroup®, etc.), weather resources (e.g., Weather.Gov), the CDC (Centers for Disease Control), etc. The third party data 305 can include sales data and buying propensity from data broker (e.g. Nielsen® or IRI®), historical weather information (associated with physical locations), record of holidays in different geographies and societal groups, local event information (e.g., concerts, festivals, sporting events), health information (e.g., the type and location of certain health outbreaks, such as the seasonal flu, strep throat, etc.), search and news trends, product reviews, traffic conditions, surveillance (e.g. security, camera/video), government programs, available coupons in the market, geographic, demographics, psychographic, financial activities, user interest, statistics and competitive intelligence of various industries (e.g. retail, financial, automobile, etc.), and other similar types of data) (see at least paragraphs 41-43, 66);

a data output field configured to allow for definition of an output type for an output file, wherein the output field is generated in a database format (In an example SQL implementation, a JOIN operation can be used to search fields appearing in each of the product, place, and person tables. In this manner, datasets can be combined that feed into predictive analytics algorithms to construct various contextual insight indices 375. This can be used to support campaign planning, targeting, personalization and reporting as described in FIGS. 3A and 3B herein) (see at least paragraph 66-68); 

use the historical sales data to calculate a similarity score (the seller interface 24 is further configured to display a performance metrics tool 27 to the seller 15.  The performance metrics tool 27 may show the seller 15 the historical cart data 28 associated with a target product 17.  This historical cart data 28 is plotted on a product map 33 to present a geographical distribution of demand for the target product 17, and may show one or more types of historical cart data 28 associated with the target product 17, e.g. product views (views), product selections (cart adds), and product conversions (purchases); the system can interpolate between the clusters of similar product categories) between each of the plurality of stores (product relative sales at the locations versus other locations, contextual variables as preferred by the marketers as well as identified by the system via predictive machine learning insights; behavioral data such as Sales Velocity Index data at the, e.g., day/zip code level will be joined to customer level demographic data and customer contextual-behavioral scores to create the dataset used to create the customer clusters for micro-segments.  Thus, the daily table 930 can include data dimensions such as the sales velocity in the consumer's zip code at a given day, attributes regarding the customer, product, and purchase environment and contextual data related to that day/zip code, etc. Thus, the subsequent transformations and analysis operate upon a representation reflecting both contextual and non-contextual data) by comparing a first average sales velocity of the product at a first store (The system can also determine various behavioral insights from past contextual data patterns.  For example, the system can identify associations within shopper behavioral data.  Such behavioral data can include purchase (e.g. sales velocity, sales frequency, etc.), engagement (e.g. email open, offer redemption, Facebook `like`, Twitter re-tweet, etc.) and impression (e.g. traffic counts, facing recognition in front of signage, etc.) features.  In an example SQL implementation, a JOIN operation can be used to search fields appearing in each of the product, place, and person tables.  In this manner, datasets can be combined that feed into predictive analytics algorithms to construct various contextual insight indices 375.  This can be used to support campaign planning, targeting, personalization and reporting) of the plurality of stores with a second average sales velocity of the product at a second store of the subset of stores (the system may identify which specific products within the selected subcategory should be advertised.  For example, if the product subcategory that was identified was "juices," using contextualization insights 375 provided by assets 395, the system can identify which specific products within the selected subcategory would be most likely to sell at the specified location and during the specified time.  For example, as depicted in FIG. 8, the system can identify that of all the available products 805, only Beverage A, Beverage D, and Beverage E should be advertised.  Among the available locations 810, the system can determine that only Location C and Location D are viable (e.g., based on one or more business rules)), wherein the similarity score is calculate using a k-nearest neighbors algorithm (using an algorithm that is based on distance and population (see at least paragraphs 45-47, 66, 57, 77-85); 


select a subset of stores from the plurality of stores based upon the similarity score between each of the plurality of stores (Audience Segmentation; behavioral data such as Sales Velocity Index data at the, e.g., day/zip code level will be joined to customer level demographic data and customer contextual-behavioral scores to create the dataset used to create the customer clusters for micro-segments.  Thus, the daily table 930 can include data dimensions such as the sales velocity in the consumer's zip code at a given day, attributes regarding the customer, product, and purchase environment and contextual data related to that day/zip code, etc. Thus, the subsequent transformations and analysis operate upon a representation reflecting both contextual and non-contextual data; each segment is scored based on the average Sales Velocity Index and a cold weather score in relation to a coffee product), wherein a weighting algorithm is used to calculate weight values for the plurality of stores, and wherein the plurality of stores having a highest of the weight values are selected as the subset of stores (Doing so ensures that system targeting is based on more recent data which may better reflect certain trends in the marketplace. Depending on the source of the data and the perceived longevity of the underlying product, location, or person information, the system may account for data aging using one of multiple techniques. For some data, the system may apply an absolute age limit on the data, deleting data that is older than the limit. For example, the system may discard any data that is over 2 years old in assets 395. For some data, the system may remove data only when a newer replacement data set is received. For example, for certain data that is received on a yearly basis, the system may discard the previous data set when the new data set is received. For some data, the system may apply a weighting factor to the data so that the data has less impact on targeting the older that it becomes. For example, the system may apply a weighting factor so that data is deprecated by 50% when it is more than one year old, by 75% when more than 2 years old, and by 90% when more than three years old. It will be appreciated that the weighting factor may be a linear decay, a logarithmic decay, or other function (see at least paragraphs 53, 79-89); 

calculate a projected sales velocity based upon sales from the historical sales data of the product at the subset of stores (the system can select the distinct customers from the top ranked cluster (i.e., cluster #3, which will provide less than or equal to 942,655 distinct customers after application of the business rules).  The system can pull additional customers from the next most significant clusters (e.g., cluster #5) necessary to reach the 1 million customer goal; Thus, segmentation provides a methodology for dynamically grouping and ranking customers based on, e.g., purchasing behavior, demographics and other contextual variables for a specific time of the year.  Using the segmentation results, a campaign planner can direct the campaign to the best segment of customers for a given period of time.  Application of business rules can prevent over-dependence upon the segmentation results by incorporating localized factors (inventory, holidays, etc.) into the analysis) (see at least paragraphs 79-88);

calculate a weighted projected sales velocity by multiplying an actual sales velocity for each of the subset of stores with a respective one of the weighted values (For some data, the system may apply a weighting factor to the data so that the data has less impact on targeting the older that it becomes. For example, the system may apply a weighting factor so that data is deprecated by 50% when it is more than one year old, by 75% when more than 2 years old, and by 90% when more than three years old. It will be appreciated that the weighting factor may be a linear decay, a logarithmic decay, or other function (see at least paragraphs 53, 79-89);

generate the output file including the weighted projected sales velocity (each segment is scored based on the average Sales Velocity Index and a cold weather score in relation to a coffee product) (see at least paragraphs 45-47, 66, 57, 77-85); 

Wu does not specifically teach introduce, based upon the output file, the product into the selected store based upon the projected sales velocity, wherein the projected sales velocity results in optimized management of inventory of the product at the selected store and greater efficiency in the distribution of products.  Sarthi teaches introducing the product into the selected store based upon the projected sales velocity, wherein the projected sales velocity results in optimized management of inventory of the product at the selected store and greater efficiency in the distribution of products (consider the issue of product freshness in designing a food distribution system. Freshness of food items (very important to consumer tastes and perceptions) is typically measured in terms of their shelf life, which can range from 6-8 days for produce items (tomatoes, lettuce) to 3-6 months for frozen meat. The optimal design of such a system must therefore ensure that the produce items such as tomatoes are delivered to the end customer no later than 6-8 days from when they were picked at the farms. This, in turn, depends on the delivery frequency of the distributors, i.e. how often the produce items are shipped from supplier to DCs and from DCs to stores. The cost of the distribution system, in turn, is affected by the delivery frequency, with ordering and shipping costs typically going up as delivery frequency increases (from say once every 4 days to once a day). Therefore, the delivery frequency is a critical driver in the design of a distribution system for short shelf life items. Similarly, other measures of the system such as cycle time, robustness, etc. can be modeled) in analogous art of production and distribution supply chain optimization for the purposes of: “the issue of product freshness in designing a food distribution system” (see at least col. 5, lines 35-54, Title of the Invention).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the production and distribution supply chain optimization software as taught by Sarthi in the system of Wu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
With regard to Claims 2, 12, Wu teaches selecting a Universal Product Code of the product (see at least paragraph 47).

With regard to Claims 3, 13, Wu teaches calculating a sale volume per week for the selected product at each of the plurality of stores (see at least paragraph 48).

With regard to Claims 4, 14, Wu teaches calculating a mathematical distance between the selected store and each of the subset of stores (see at least paragraph 45).

With regard to Claims 7, 17, Wu teaches wherein a lower similarity score indicates a closer match between the first store and the second store (see at least paragraphs 45, 69).

With regard to Claims 8, 18, Wu teaches calculating a weighted average sales velocity for each of the subset of stores to calculate the projected sales velocity (see at least paragraph 53).

With regard to Claims 9, 19, Wu teaches limiting the historical sales data to a product category (see at least paragraphs 47-50).

With regard to Claims 10, 20, Wu teaches limiting the historical sales data to a beverages product category (see at least paragraphs 56-58, 75).


Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571) 270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623